Citation Nr: 0623695	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from September 1992 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2005 and 
October 2005 of the Anchorage, Alaska Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
claims.  The veteran perfected an appeal of those 
determinations.

The veteran testified at a Travel Board hearing in May 2006 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
initial review.  See Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran's claimed stressors for his PTSD are related to 
his deployments to Bosnia and Haiti during his active 
service.  His Military Occupation Specialty was combat 
engineer, and he worked as a land mine sweeper during his 
Bosnia tour.  The veteran related at the hearing that, on one 
occasion, his unit was directed to clear a road of mines in 
time for the unit to return to base by sunset.  The sweep was 
done hurriedly, and the veteran signed off on the task as 
completed.  He learned the next day that a civilian family 
struck a mine on the road and was killed, and he holds 
himself responsible for the deaths.  Transcript (T), p. 4.

He also related that, the day after the civilian family was 
killed, he was ordered on a mass grave detail.  He asserts 
that one site was uncovered which contained many bodies, and 
he saw eyes, the image of which remains with him.  T, p. 5.  
While deployed to Haiti, he related that he witnessed a local 
national crucified on a post and then cut up with knives.  He 
was deeply offended by the standing orders not to interfere 
in such matters.  T, pp. 6-7.  In his written submissions to 
the RO, he described one occasion in Haiti in which his unit 
received hostile fire.

The RO denied the veteran's claim for PTSD on the basis that 
he does not have a firm diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  
As a result of that determination, the RO did not take any 
development steps to verify the veteran's claimed stressors.  
The Board notes that the veteran's VA outpatient treatment 
records reflect detailed entries by his VA providers, as well 
as the results of psychological assessments, which reflect 
that, while he manifests PTSD symptoms or traits, his 
diagnoses are major depressive disorder and anxiety disorder 
not otherwise specified.  The RO denied the claim for service 
connection for a major depressive disorder on the basis that 
there was no evidence of a nexus between the disorder and the 
veteran's active service.

A May 2006 report of a private counselor reflects that, at a 
February 2002 initial screening, the provider diagnosed the 
veteran as having PTSD.  An October 2004 report of a provider 
who provided marital counseling to the veteran and his former 
wife, reflects that the veteran's marital problems were due 
to his untreated PTSD.  The report does not clearly delineate 
whether the "untreated PTSD" was as assessed by the 
counselor or based on the veteran's report, as his VA 
treatment records reflect numerous entries to the effect that 
he claimed to have PTSD, contrary to the assessment of his VA 
providers.

An April 2006 report of the veteran's VA psychiatrist, 
however, reflects that he is diagnosed as having PTSD, 
obsessive compulsive disorder, and major depressive disorder, 
all of which are the "result of his military experience."  
In February 2006, the veteran requested a VA mental 
examination for the purpose of determining any nexus between 
his acquired mental disorders and his active service.  As 
noted above, the RO did not afford him an examination but 
adjudicated the claim on the basis of his VA treatment 
records associated with the claims file.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  The Board also notes that the 
veteran's VA treatment records reflect that he reported 
having experienced depressive episodes prior to his entry 
into active service.

In light of the conflicting medical evidence related to the 
veteran's PTSD diagnosis, and the April 2006 report that all 
of his disorders are secondary to his active service, the 
Board finds that a comprehensive psychiatric examination is 
in order to insure sufficient medical evidence to decide the 
appeal.  Id.; see also McClendon v. Nicholson, 20 Vet. App. 
79 (1006).

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and 
major depressive disorder.  After 
securing the necessary release, the RO 
should obtain any records not already 
associated with the claims file.

2.  The RO should also obtain any VA 
treatment records for those disorders not 
already associated with the claims file.

3.  After the above is completed, the RO 
should inquire of the U. S. Army and 
Joint Services Records Research 
Center (JSRRC) to determine if the 
veteran's claimed stressors can be 
verified.

The RO should contact the veteran and 
request that he provide a specific time 
frame of no more than 60 days between 
October 1996 and February 1997 as to when 
the claimed events in Bosnia occurred.  
Inform the veteran that the JSRRC cannot 
research longer time frames.  Also inform 
the veteran that, if the specific time 
frame is not provided, JSRRC will not be 
asked to research his claimed stressor 
related to his Bosnia deployment.

4.  Regardless of the veteran's response 
related to his claimed Bosnian stressor, 
request JSRRC to research historical 
reports and other documents related to 
the 586th Engineering Company and its 
deployment to Haiti as part of Operation 
Restore Democracy for the period 
September 1994 to October 1994.
If the veteran provides the requested 
time frame, request JSRRC to research 
historical reports and other documents 
related to Company A, 9th Engineering 
Battalion and its operations in Bosnia.

5.  After the above is complete, and 
whether records are obtained or not, the 
RO should arrange for an appropriate 
psychiatric examination(s) for the 
veteran, to include psychological 
testing, as appropriate.  The RO should 
provide a list of any and all stressors 
which have been verified, ensure that the 
claims files are provided to the 
examiner(s) and request that all 
appropriate diagnostic tests for PTSD be 
performed.  After examining the veteran, 
reviewing the psychological testing 
results, and reviewing the claims 
folders, the examiner(s) should diagnose 
any acquired psychiatric disorder 
present.  If PTSD is found, the specific 
stressor should be set forth, to include 
whether in-service or thereafter.

The examiner should also determine the 
etiology of the veteran's diagnosed major 
depressive disorder to the extent 
possible.  It is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not 
(probability of at least 50 percent) that 
the veteran's major depressive disorder 
is related to his active service or to 
some other event.  If it is determined 
that the veteran manifested depression 
prior to his active service, the examiner 
should opine whether the veteran's active 
service aggravated any pre-existing 
psychological or psychiatric 
symptomatology.

Any opinion should be fully explained and 
the rationale provided.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

6.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

